BEAUCHAMP, Judge.
This is an appeal from a proceeding which appears from the application to be an effort upon the part of Noel Saucier to secure his release from the custody of the Sheriff of Wichita County, Texas. It further appears from the petition that a hold order had been entered by the justice of *148the peace, which had been made on application from the State of Alabama alleging that appellant was an escaped convict.
Application was made to the District Court of Wichita County complaining of the action of the justice of the peace and we find in the transcript before us the answer of the sheriff and a number of exhibits, together with an order signed by the Honorable Temple Shell, District Judge, dated the 26th day of August, 1950, recording appellant’s notice of appeal and the order of the Judge fixing bond.
The record contains no final judgment from which the appeal is taken. This Court is, therefore, without jurisdiction to hear the complaint. The appeal is, accordingly, dismissed.